                 IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION


UNITED STATES OF AMERICA                    )
                                            )
V.                                          )      CR 4:19-104.
                                            )
RAHEEM LEWIS                                )

                                     ORDER

      The Application for Leave of Absence filed by Daniel J. O'Connor, counsel

for Defendant Raheem Lewis, having been considered, good cause being shown,

and there being no opposition thereto, the Application for Leave of Absence for

September 20-23, 2019, October 3-8, 2019, October 25, 2019, and November 15,

2019, is GRANTED.
                       oaw
      This-5(-J day of September, zO 19.




                    (vf�tfi.r�JUDGE, UNI ED STATES DISTRIC COURT
                              SOUTHERN DISTRICT OF GEORGIA
